a1029carlsonpetearoff_image2.jpg [a1029carlsonpetearoff_image2.jpg]


Exhibit 10.29


April 29, 2020




Mr. Peter M. Carlson
[**]
                                
Dear Pete,


I am pleased to confirm our offer of employment to you for the position of Chief
Financial Officer on behalf of MiMedx Group, Inc. (“MiMedx” or “Company”), which
employment is to commence on or around December 16, 2019. In this position, you
will report directly to Timothy R. Wright, Chief Executive Officer.


Upon commencement of employment with the Company, you shall have the title
“Senior Vice President - Finance.”  However, during the period commencing on the
first date of employment with the Company and ending on the first business day
after the Company files with the Securities and Exchange Commission the
Company’s annual report on Form 10-K for the fiscal years ended December 31,
2018 (the “Transition Period”), the Company currently intends that Ed Borkowski
(“Borkowski”) shall remain principal financial and accounting officer of the
Company and perform all functions commensurate with that role. During the
Transition Period, you shall not enter into any agreement that creates any
binding obligation on behalf of Company without the express prior written
consent of the Company’s Chief Executive Officer. During the Transition Period,
Borkowski will perform the duties of the Company’s principal financial and
accounting officer and execute and deliver to Company the signatures and
certifications required in connection with the filing of the Super 10-K with the
SEC in his capacity as principal financial officer and principal accounting
officer of Company.


Following the filing of the Form 10-K for the year ended December 31, 2018, the
Company expects that you will assume the role of principal financial and
accounting officer.


Your initial base salary will be $20,192 (gross before deductions) per biweekly
pay period, which is equivalent to the gross amount of $525,000 on an annualized
basis. Your salary will be payable on a biweekly basis. Your future salary
adjustments will be in accordance with Company policy and based upon individual
and Company performance.


As an incentive to enter into the employ of the Company, you will be eligible to
receive a one-time bonus payment in the amount of $50,000 (gross before
deductions). This amount will be payable within forty-five (45) days following
the commencement of your employment with MiMedx. You must be an active employee
with the Company on the date of payment in order to remain eligible for the
above referenced one-time bonus. In accordance with Company policy, should you
voluntarily elect to discontinue employment with MiMedx within twelve (12)
months following the date that the above-described one-time bonus was paid, you
agree to repay to MiMedx the full amount of the one-time bonus paid to you.


You will be eligible to participate in the MiMedx Group Management Incentive
Plan (“MIP”) with an annual target bonus amount equal to fifty-five percent
(55%) of the base salary paid to you in accordance with the terms of such
program in effect from time-to-time. You will be eligible to begin participating
in the MIP effective January 1, 2020. Your 2020 MIP incentive will be calculated
based on the achievement of MiMedx financial targets and your individual
objectives. The individual objectives will be comprised of one or more key
operational measures and/or outcomes that are specific to your position and
directly influenced by your performance. In the 2020 MIP, specified portions of
your above-referenced target bonus are expected to be


Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





allocated to a) MiMedx revenue performance, b) MiMedx Adjusted Earnings Before
Interest, Taxes, Depreciation and Amortization (“Adjusted EBITDA”) and c) your
performance in the attainment of your 2020 individual objectives. Following the
final approval of the 2020 MIP by the MiMedx Board of Directors, you will
receive further confirmation of the details of the 2020 MIP.


Based on the Company’s analysis of competitive data, the Company has established
a target annual long-term incentive value for each position eligible to
participate in the Company’s stock incentive program. This target is expressed
as a percentage of the participant’s annual base salary, and is used as a guide
by which to measure the appropriate and competitive value of the annual equity
grant to be proposed by the Company for approval by the Compensation committee.
In your position, your target annual long-term incentive value is two hundred
percent (200%) of your annual base salary.
As an incentive to enter into employ of the Company, you will be eligible for a
restricted stock grant with a value of $350,000 dollars; the grant is contingent
upon approval of the Board of Directors, but the Company agrees to recommend the
grant to the Board no later than the next meeting of the Board. The grant will
be made on later of the date your employment commences or the date the Board
approves the grant (the “Grant Date”). The award will vest pro rata annually
over three years, provided that you continue to be employed by the Company on
each vesting date. The number of shares granted will be equal to such value
divided by our closing stock price on the Grant Date.
As an additional incentive to enter into employ of the Company, you will be
eligible for an additional restricted stock grant with a value of $1 million
dollars. The grant is contingent upon approval of the Board of Directors, but
the Company agrees to recommend the grant to the Board no later than the next
meeting of the Board. The grant will be made on later of the date your
employment commences or the date the Board approves the grant (the “Grant
Date”). The number of shares granted will be equal to such value divided by our
closing stock price on the Grant Date. One quarter of the shares granted will
vest upon the achievement of each of the following milestones:


1.
The Company files its annual report on Form 10-K for the year ended December 31,
2019 no later than 100 days following the date it filed its annual report on
Form 10-K for the year ended December 31, 2018;

2.
MiMedx is relisted on either the NASDAQ or NYSE no later than 6 months following
the filing of the 2019 Form 10-K;

3.
With the consent of the Company’s independent registered accountants, the
Company transitions from cash accounting to accrual based accounting no later
than October 1, 2020;

4.
You submit an ERM plan which is approved in full by the Board of Directors no
later than June 30, 2021.



The Company will not require your relocation to the Marietta, Georgia area, but
rather allow you to commute on a weekly basis from your residence in Charlotte,
North Carolina to Marietta, Georgia. During this time, you will be expected to
primarily work from the Company’s Marietta, Georgia office and maintain a
schedule averaging no less than four and one-half (4.5) days per week working
from the Marietta office or traveling on Company business, unless otherwise
agreed between you and the CEO of MiMedx.


The MiMedx Board of Directors will review your full compensation package as you
are expected to be a Section 16 officer. The terms of your offer include the
specific compensation arrangements described above as well as a Change of
Control Severance and Restrictive Covenant Agreement. This Agreement will be
equal to one times your annual base compensation and one times your annual
target bonus. The Company has retained a compensation consultant, which is,
among other things, reviewing the Company’s severance plan(s) for executives.
The consultant will make a formal recommendation to the Compensation Committee
of the Board of Directors. You will be entitled to the severance benefits
approved by the Compensation


Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





Committee for non-CEO executives and will be presented a retention agreement
once such benefits are approved.


You will be eligible to participate in the Company’s medical, dental, vision,
life insurance, and disability benefits programs the first day of the month
following the date of your employment. You will be eligible to participate in
the MiMedx Group 401(k) Plan effective the first day of the month following your
employment.


Each such benefit shall be provided in accordance with the terms of the
applicable benefit plans, which may be revised at any time at the Company’s
discretion. A summary of the Company’s benefits is enclosed for your review.
More detailed benefits eligibility and enrollment information will be sent to
you shortly after you begin employment.


This offer is contingent upon a favorable background investigation and a
pre-employment drug screen result. You will receive an email to complete the
application process on ADP which includes the background authorization form. You
must sign and complete the form before the background investigation and drug
screen can commence. Once we receive the executed Background Authorization form,
you will receive an email from Pembrooke with instructions for the drug screen
process and a Chain of Custody ID number for specimen collection.


To find the nearest LabCorp location, please go online to www.labcorp.com, go to
the “I am a Patient” locator tab, and click on “Find a lab”. Type in your street
address, city, state and zip code and make sure the testing service selection is
“Routine clinical laboratory collections”, then click “Search”. The lab
locations in proximity to your address will be shown. No appointments are
necessary. Please make sure that you bring the Chain of Custody ID number and
photo identification, such as your driver’s license. If you cannot find a
location that is close to you, please call 1-800-247-0717, Monday – Friday from
6am to midnight (CST).


The Company is committed to the highest standards of integrity and to treating
its customers, employees, fellow workers, business partners and competitors in
good faith and fair dealing. We expect employees to share the same standard and
values. By accepting this offer, you agree that throughout your employment, you
will observe all of the Company's rules governing conduct of its business and
employees, including its policies protecting employees from illegal
discrimination and harassment, as those rules and policies may be amended from
time to time.


As an employee of MiMedx, you are prohibited from the use or disclosure of
confidential information or trade secrets obtained from your past employers. If
you have any such documents in your possession, you are expected to return them
to the respective organization, and during the course of your employment with
the Company, not bring onto MiMedx premises or utilize in any manner such
documents, confidential information or trade secrets. While you have not made
the Company aware of any such information in your possession, we urge you to
abide by this prohibition if such information is currently in your possession.


This offer of employment is contingent on the absence of any restrictive
covenants that would prevent you from conducting the duties and responsibilities
of your position with MiMedx. By your acceptance of this offer, you represent
that you are not a party to any non-disclosure, restrictive covenant or
invention assignment agreements currently in effect. If you become aware of any
such agreements to which you are a party, by your acceptance of this offer, you
agree to provide us with a copy of such additional agreements.


As a condition of your employment, you will be required to sign and comply with
the enclosed MiMedx Confidentiality and Non-Solicitation Agreement, MiMedx
Employee Inventions Assignment Agreement, and MiMedx Non-Competition Agreement.
If the provisions of this offer are agreeable to you, please sign


Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com

--------------------------------------------------------------------------------





this letter to indicate your acceptance and return one copy along with the
above-referenced agreements in the enclosed self-addressed envelope.


Pete, I am delighted to extend this offer to you and look forward to an exciting
and mutually rewarding business association. We look forward to your joining
MiMedx. Please feel free to contact me via email or on my cell phone at
404-796-5670 if you have any questions.


Sincerely,


/s/ Lee Ann Lawson


Lee Ann Lawson
Senior Vice President, Human Resources


cc: Timothy R. Wright
             
  
ACCEPTANCE
I have read and understand the foregoing which constitutes the entire and
exclusive agreement between the Company and the undersigned and supersedes all
prior or contemporaneous proposals, promises, understandings, representations,
conditions, oral or written, relating to the subject matter of this agreement. I
understand and agree that my employment is at-will and is subject to the terms
and conditions contained herein.


/s/ Peter M. Carlson

--------------------------------------------------------------------------------

Peter M. Carlson








Innovations In Regenerative Biomaterials
MiMedx Group, Inc. | 1775 West Oak Commons Ct NE | Marietta, GA 30062 |
770.651.9100 | Fax 770.590.3550 | www.mimedx.com